Citation Nr: 0731370	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the March 1, 2006 decision by the Board of Veterans' 
Appeals (Board) involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran charging that there was 
clear and unmistakable error in the March 1, 2006, Board 
decision that denied the veteran's claim of entitlement to 
service connection for a low back disorder.


FINDING OF FACT

The March 1, 2006, decision of the Board, that denied 
entitlement to service connection for a low back disorder, 
was adequately supported by evidence then of record, and it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied, or that the decision was undebatably erroneous.


CONCLUSION OF LAW

The March 1, 2006 decision of the Board, that denied 
entitlement to service connection for a low back disorder, 
was not clearly and unmistakably erroneous. 38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, was enacted prior to the submission of the motion 
considered herein. VA issued regulations to implement the 
VCAA, codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 
and 3.326(a). In Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001), however, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA was not applicable 
to motions alleging CUE in decisions of the Board.  
Accordingly, the Board finds that the VCAA is not applicable 
to this motion as a matter of law.

II.  Analysis

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made. Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. See 38 C.F.R. § 20.1403(c).  Examples 
of situations that are not CUE are:  (1) Changed diagnosis: A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision: (2) Duty to assist: The 
Secretary's failure to fulfill the duty to assist; or (3) 
Evaluation of evidence:  A disagreement as to how the facts 
were weighed or evaluated. See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision." Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision. See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error. See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Here, the Board issued a decision on March 1, 2006 that 
denied entitlement to service connection for a low back 
disorder.  In making that decision, the Board found that the 
preponderance of the probative evidence indicated that a low 
back disorder was not related to an in-service disease or 
injury.

In June 2006, the veteran filed a motion for revision of the 
March 2006 Board decision based on CUE.  In it, the veteran 
essentially contends that the medical evidence supports a 
finding of service connection for his low back.  The 
veteran's  statement pointed to evidence that he believes 
supports a finding of service connection. The veteran also 
contends that it was wrong for the Board to deny the claim 
when medical records related to his service were not 
available due to no fault of his own, to include the fact 
that service records may have been destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC). 

The correct law applicable to the Board's decision in March 
2006, was set forth in that decision and is restated here.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

A veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board also correctly noted that there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been destroyed while the file was in the possession of 
the government.  Russo v. Brown, 9 Vet. App. 46 (1996); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

A review of the pertinent evidence of record before the Board 
in March 2006, reveals that the veteran reported that he 
strained his back in 1954 while positioning a 155 mm Howitzer 
artillery piece.  He indicated that he visited sick call on 
numerous occasions, and that he was treated by his family's 
private provider in the years immediately after his discharge 
from active service.  At an RO hearing, the veteran related 
that, prior to his release from active service, he reported 
that he had a problem with his back, but was told that if he 
wanted to go home, he should not mention it.  

The evidence before the Board in March 2006 indicated that 
the National Personnel Records Center (NPRC) advised the 
veteran in September 1997, that his service medical records 
were not available due to the fact that they may have been 
destroyed in a fire at that facility.  A subsequent NPRC 
reply reflected that search of the available alternate 
records for the veteran's unit was negative, as they were 
discontinued in September 1955.  While most of the veteran's 
service medical records were unavailable, the veteran's 
claims file did contain an April 1955 Report of Medical 
Examination for Transfer, which reflected no history of any 
conditions or diseases, and that all areas, including the 
spine, were assessed as normal.  

After service, a September 1997 general medical examination 
indicated that the veteran had no musculoskeletal complaints.  
Physical examination revealed that the veteran was slightly 
lordotic and that he had scoliosis in the thoracic area with 
a convexity to the left.  No pertinent diagnosis was 
rendered.

A June 2003 VA examination report indicated that the veteran 
reported complaints regarding his back in service and that 
medics gave him aspirin after he hurt his back.  The veteran 
reported that his back hurt him for the remainder of his 
active service and for the rest of his life.  He worked as a 
machinist until nine years prior to the examination, but he 
denied that he took an early retirement due to his back.  The 
examiner diagnosed chronic low back pain, moderately severe 
arthritis of the lumbar spine, with narrowing of the lower 
lumbar level highly indicative of a partial herniated nucleus 
pulposus and/or stenosis.  The examiner expressed no opinion 
as to whether there was any relationship between his back 
disorder and his active service.

Based on the foregoing, the Board concluded that the medical 
evidence did not warrant service connection for the veteran's 
back.  In this regard, the Board noted that the veteran 
testified that he injured his back in late 1954, but was 
returned to normal duty and given aspirin.  The Board 
acknowledged the testimony that he did not mention back pain 
at his 1955 examination because he wanted to go home, but 
also noted that his physical examination, which included an 
objective physical examination of the veteran, was normal at 
that time.  Moreover, the Board noted that the veteran did 
not complain of back pain at the time of a 1997 VA general 
medical examination, and the first diagnosis of arthritis was 
made on the June 2003 VA examination.  

Based on the foregoing, the Board concludes that, in the 
decision of March 2006, the Board did not commit any error of 
law or fact constituting CUE when it denied the earlier 
effective date. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403.  The veteran's claim that there was CUE in the 
Board's May 2006 decision amounts, in essence, to a 
disagreement with the way the evidence of record was 
evaluated.  However, a disagreement as to how the facts were 
weighed or evaluated does not constitute CUE, under 38 C.F.R. 
§ 20.1403(d).  


ORDER

The motion for revision of the March 1, 2006, Board decision 
on the grounds of clear and unmistakable error is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


